NUMBER 13-13-00672-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


SAM SENDEJO,                                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 105th District Court
                          of Kleberg County, Texas.



                                        ORDER
               Before Justices Rodriguez, Garza, and Perkes
                             Order Per Curiam

       This cause is before the Court on appellant’s unopposed motion to order

supplementation of the clerk’s record. The clerk’s record in this cause was filed on

December 6, 2013. Appellant has advised this Court that he timely requested in his

written designation for inclusion in the clerk’s record a copy of the exhibits admitted into
evidence.     The clerk’s record is missing the judicial confession and the Texas

Department of Public Safety Controlled Substance and Analysis Laboratory Report dated

August 16, 2012.

       When a relevant item has been omitted from the clerk’s record, the appellate court

may by letter direct the trial court clerk to prepare, certify, and file in the appellate court a

supplemental clerk’s record containing the omitted item or items. See TEX. R. APP. P.

34.5(c)(1). Accordingly, appellant’s motion to order supplementation of the clerk’s record

is GRANTED.

       The trial court clerk of the 105th District Court of Kleberg County is directed to

prepare a supplemental appellate record in this case to include the judicial confession

and the Texas Department of Public Safety Controlled Substance and Analysis

Laboratory Report dated August 16, 2012. The supplemental record shall be filed with

this Court within 10 days from the date of this order.

       IT IS SO ORDERED.

                                                           PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of March, 2014.




                                               2